IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLI

 

UNITED STATES OF AMERICA ’
7 1:200R.,3/ 8-1

DONALD CHRISTIAN MARTYN

The United States Attorney charges:

On or about November 8, 2016, in the County of Durham, in the Middle
District of North Carolina, DONALD CHRISTIAN MARTYN, an alien, cast a
vote in an election held for the purpose of electing a candidate for the office of
President, Vice President, iene of the United States Senate, and Member
of the United States House of Representatives; in violation of Title 18, United
States Code, Section 611.

DATED: August 13, 2020

Vek ut, Dd

MATTHEW G.T. MARTIN
United States Attorney

Au
oct
STEPHEN T. INMAN
Assistant United States Attorney

Case 1:20-cr-00318-UA Documenti1 Filed 08/13/20 Page 1 of 1
